Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2021 has been entered.

                                                 CLAIMS UNDER EXAMINATION
               Claims 1-4 and 7-19 are pending and have been examined on their merits.
                   
                                                                 PRIORITY
Acknowledgment of PCT/JP2012/0651763, filed on 14 June 2012, is made. A certified translation of JP2011-132743 has not been filed.

WITHDRAWN REJECTIONS:
The rejection of claims 1 and 3-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melioli al. in view of Groh et al. as evidenced by the Center For Disease Control and Todar et al. has been withdrawn due to claim amendment. 



NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite “administering the crushed bacterial cell without centrifugation nor other collection/fraction steps”. The claim also recites “there is neither centrifugation nor other collection/fraction steps after the heating”. It is unclear if Applicant means 1) the method of administration itself (such as intravenous injection) 


Claims 1-4 and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 has been amended to recite “administering the crushed bacterial cell without centrifugation nor other collection/fraction steps” and “there is neither centrifugation nor other collection/fraction steps after heating”. Claim 7 recites there is neither centrifugation nor other collection/fraction steps after heating. This would exclude all types of collection/fraction steps. As search of the Instant Specification discloses that in the conventional method, a cell pellet can be “collected by a centrifugation” ([0045] [0046] [0051]). While the Instant Specification discloses collection by centrifugation, this is the only type of collection that is recited. While collection by centrifugation can be excluded, there is no support for exclusion of all other possible types of collection/fractionation (i.e, a size gradient) as now recited in the claims. This is new matter. Examiner nots the following from the MPEP regarding negative claim limitations: 
MPEP 2173.05(i)    Negative Limitations 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims



Further, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the entire invention as claimed. Claim 1 has been amended to recite “administering the crushed bacterial cell without centrifugation nor other collection/fraction steps”. As written, the claim excludes any and all collection steps, such as any collection from the container the cells are crushed in or collection for placement in a device for intravenous administration, as disclosed in Example 5 of the Instant Specification. Examiner also notes the Instant Specification discloses the following (Example 1 [0043] [0044]):
As gram-negative bacteria, Escherichia coli, Pantoea bacterium (Pantoea agglomerans), Serratia bacterium (Serratiaficaria), Aeromonas bacterium (Aeromonashydrophila), Rahnella bacterium (Rahnella aquatilis), Enterobacter bacterium (Enterobacter cloacae), Xanthomonas bacterium (Xanthomonas campestris) and Zymomonas bacterium (Zymomonas mobilis) are spread on a conventional agar medium for bacterial culture, and cultured at 37° C. As the agar medium, for example, a standard agar medium, a brain-heart infusion agar medium, etc., can be used. One of the colonies that emerged is taken, and this can be cultured with a conventional liquid medium, for example, Trypticase soy broth and nutrient broth (Becton, Dickinson and Company), using an adequate culture flask, e.g. a 3-liter shake flask or the like. A shaking culture was conducted overnight at 37° C. After culturing, the bacterial cells was precipitated by centrifugation (2000 g, 10 min.) to collect each bacterial cells.

We prepared a sample of the Escherichia coli. We dispersed 1 g of each bacterial cells in 10 ml of phosphate buffered saline (PBS) (live bacterial dispersion). In Patent Literature 3, a suspension of the cultured bacteria (live bacteria) was collected after heating (Column 5, Line 20-22: This treatment method for the bacterial cells is called the “conventional form”). In this case, it is considered that some components of the bacterial bodies are lost by collecting the bacterial bodies after heating. Meanwhile, the present invention is intended to crush the bacterial bodies after the bodies are heated and to provide a crushed bacterial cells which contains all components after the body is heated including immunostimulatory components in the bacterial bodies.

Examiner notes the conventional form collects “a suspension” of an aqueous dispersion (hence, a fraction thereof). In contrast, the instant invention (“present invention”) is interpreted to use everything that has been crushed (i.e., a whole cell lysate). Examiner 

 “Applicant respectfully submits that claims 1 and 7 are amended to recite a method that does not contain a centrifuge and other collection/fraction steps, and/or administering without centrifugation nor other collection/fraction steps, therefore, claims 1 and 7 are directed to a different method compared to the cited references”.


The Instant Specification does not provide support for a method of administration that excludes any and all collection. As set forth above, the Applicant’s Specification states cultures cells are collected. Claims 3 and 4 recite the method of claim 1 is followed by “making the composition” such as those recited in claims 3 and 4. The Instant Specification does not provide support for making all of the products recited in claims 3 and 4 without ever collecting the crushed bacterial cell from the container it is crushed in.

Claim 7 has been amended to recite “consisting of”. This is closed claim language that does not permit any additional steps other than those recited. Claim 7 recites culturing gram negative cells, heating, cooling and “crushing in a high pressure crusher”. Examiner notes that in order for cells to be crushed in “a high pressure crusher”, the heated cultured cells must be placed in the crushed (hence, they are collected and placed in the crusher). Claim 7 now excludes all collection/fractionation/centrifugation steps, and also excludes any steps other than those explicitly stated. The Instant 

The written description requirement is in place to ensure that “when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function.”  Ariad Pharms. Co. v. Eli Lilly & Co., 94 U.S.P.Q.2d 1161, 1172 (Fed. Cir. 2010) (en banc).  A consideration of the four corners of the specification does not reflect that applicants have actually invented the claimed invention.

Claims 9 and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 


Claim 7 has been amended to recite a method “consisting of” the recited steps. The transitional phrase “consisting of” is closed claim language that does not permit additional steps.

Claim 9 recites the bacterial cells are frozen before crushing. Because the claim recites an additional step, it is not further limiting.

Claim 16 recites the method is followed by making a composition recited in the claim. The additional step of making is not further limiting. Additional steps are not permitted in amended claim 7. Claim 18 is included in this rejection because it depends from claim 16.

Claim 17 recites the method is followed by making a composition recited in the claim. The additional step of making is not further limiting. Additional steps are not permitted in amended claim 7. Claim 19 is included in this rejection because it depends from claim 17.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto et al. (previously cited; Preventive and treating agent of microbism in fishes and crustacean. JPH04193832. 1992) as evidenced by Hogan et al. (previously cited; Nucleic Acid Probes and Methods For Detecting Escherichia Col. Patent 5693469 1997).

Hashimoto teaches a method of preparing a bacteria cell product. Bacteria cells are cultured (page 2, second paragraph). Among the bacteria that can be used, the art suggests the use of Escherichia bacteria such as Escherichia coli ATCC 8739 in the disclosed method (page 2, second paragraph). As evidenced by Hogan et al., Escheria coli are gram negative (column 51, lines 15-16). Said cells are crushed, and the cells to 

Claim 1 recites the limitation “and there is neither centrifugation nor other collection/fraction steps after the heating”. This is interpreted to mean the next step following heating is not a collection/fraction step. The Instant Specification ([0044]) states the present invention is intended to crush bacterial bodies after the bodies are heated. As set forth above, Hashimoto teaches the sterilized cells can be crushed. Therefore the art teaches a sequence comprising heat sterilization followed by crushing. Therefore Hashimoto teaches a method where the step following heating is not centrifugation or other collection/fraction steps. As set forth above, Hashimoto teaches bacterial cells obtained by culture can be separated from the culture and sterilized by heat treatment (page 2, second paragraph). Examiner notes this collection step occurs 

Claim 1 recites administering the crushed bacterial cell without centrifugation nor other collection/fraction steps. The art teaches the cell product can be administered. While the art teaches “it is also possible” to fractionate the cell product using centrifugation (page 3, first paragraph), it is not interpreted to be required.

While Hashimoto teaches each of the claimed limitations, it does not anticipate the claim.

It would have been obvious to combine the teachings of the prior art by performing each of the claimed method step since Hashimoto teaches physically crushing cells at the disclosed pressure, and heat treating said cell at 100°C for 10 minutes to prepare an immunostimulatory composition. It would be obvious to use a gram negative bacteria to prepare the disclosed composition since Hashimoto suggests the use of Escheria coli cells in the disclosed method. Because each method step is rendered obvious by Hashimoto, the composition would be expected to include all components including immunostimulatory components, and LPSs having a molecular weight of 20,000 or less as active ingredients. Because the prior art teaches each of the claimed steps, it is interpreted to read on the claimed method of growth promotion, prevention of cancers of allergic diseases, infection prevention or stress resistance. Therefore claim 1 is rendered obvious as claimed (claim 1).

Hashimoto suggests the use of Escheria coli to prepare the disclosed composition. Therefore claim 2 is included in this rejection (claim 2).

Hashimoto teaches the disclosed cell composition can be added to feed ingredients (page 3, first paragraph). Therefore the art is interpreted to teach producing a composition of crushed bacterial cells as recited in claim 1 and “making” a feed composition. Said feed composition is interpreted to be a feed stuff. Therefore claim 3 is included in this rejection (claim 3).

Claim 4 recites a pharmaceutical for plants. The phrase “for plants” does not impart any chemical limitations on a pharmaceutical.  Hashimoto teaches the disclosed cell composition can be added to feed ingredients (page 3, first paragraph). Therefore the art is interpreted to teach producing a composition of crushed bacterial cells as recited in claim 1 and “making” a composition. Said composition is broadly interpreted to read on a pharmaceutical. Therefore claim 4 is included in this rejection as claimed (claim 4).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS

The arguments filed by Applicant on 04 March 2021 are acknowledged. The Applicant notes claim 1 has been amended to recite the limitation “administering the crushed bacterial cell without centrifugation nor other collection/fraction steps.” Claim 7 

EXAMINER’S RESPONSE
The Applicant appears to argue that Hashimoto requires a centrifugation step, and would therefore produce a different product. The arguments are not persuasive. As set forth above, the method taught by Hashimoto does not require centrifugation. While the art teaches “it is also possible” to fractionate the cell product using centrifugation (page 3, first paragraph), it is not interpreted to be required. The art teaches either the prepared disrupted bacteria cell product or the cell wall component product can be given directly or added to a feed for administration. Therefore the art teaches product that has not been centrifuged can be administered.

Claims 7-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto in view of Lane et al. (previously cited; Characterization of the Cell Wall and Cell Wall Proteins of Chromatium vinosum. Journal of Bacteriology, Mar. 1980, pages1386-1398) as evidenced by Hogan et al.


The teachings of Hashimoto et al. as recited above are reiterated. It is of note the art teaches the cell wall component of bacteria has long been known as an immunostimulating agent (page 1). The art teaches bacterial cells prepared by the disclosed method have “excellent immunostimulating effect” (page 4, last paragraph). 

While Hashimoto teaches heating and crushing cells, the art does not explicitly teach cooling cells at 20°C or lower and crushing cells during cooling. 

Further, the art does not explicitly teach crushing so that 90% or more of cells are crushed.

Lane teaches the outer membrane of gram negative bacteria comprises lipopolysaccharides (page 1386, left column, first paragraph). Said membrane is interpreted to be an immunostimulatory composition. Lane teaches a method of isolating the cell wall of C. vinosum (a gram negative bacteria; hence, an immunostimulatory composition). The art teaches the use of a "frozen cell paste” comprising frozen cells (page 1387, left column, “Membrane isolation” section”). The frozen cells are ruptured by a single pass through a French pressure cell at 4° Celsius (hence, lower than 20° Celsius) (same cited section). 



The preamble of claim 7 has been amended to recite “the method consisting of”. This is closed claim language. It would have been obvious to perform only the claimed steps to practice the claimed method. As set forth above, Hashimoto teaches the culturing, heating and crushing steps. Hashimoto also teaches the prepared disrupted bacteria cell product can be used. As set forth above, fractionation is not required. The deficiency of Hashimoto is the cooling step, which is taught by Lane. One would perform only the claimed steps since they can be performed to obtain crushed bacterial cells.
claim 7). 

Lane teaches a temperature of 4° Celsius (supra). Therefore claim 8 is included in this rejection (claim 8).

It would have been obvious to combine the teachings of Hashimoto and Lane by crushing cells that have been frozen. One would do so since Lane teaches crushing a frozen cell paste (hence, frozen cells). One would be motivated to do so when using cells that have been previously stored and frozen. One would have expected similar results since Hashimoto and Lane are each directed to immunostimulatory compositions prepared from gram negative bacteria. Therefore claim 9 is included in this rejection (claim 9).

Hashimoto teaches crushing at a pressure of about 800 to 2000 kg/cm (page 2, second paragraph). When converted, this is equivalent to 11378.7-28446.69 psi. Therefore the art suggests crushing at higher than 400 psi. Therefore claim 10 is included in this rejection (claim 10).

The pressure range recited in claim 11 would have been obvious since Hashimoto teaches using a pressure between 11378.7-28446.69 psi to crush cells. Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

prima facie obvious. Claim 11 is rendered obvious as claimed (claim 11).  

It would have been obvious to crush cells at 10,000 psi since Hashimoto teaches a pressure between 11378.7-28446.69 psi to crush cells. Therefore claim 12 is included in this rejection (claim 12).
	
It would have been obvious to crush more than 95% of the bacterial cells since Hashimoto teaches the composition is prepared by crushing cells. Therefore the skilled artisan would want to crush as many cells as possible using the mechanical means disclosed by Hashimoto. Therefore claim 13 is rendered obvious (claim 13).

Because the claimed method is rendered obvious by the prior art, which teaches the use of gram-negative bacterial cells, one would expect the LPS produced by the disclosed method to have the claimed molecular weight. Therefore claim 14 is included in this rejection (claim 14).

Hashimoto teaches the use of Escheria coli (supra). Therefore claim 15 is included in this rejection (claim 15).

Hashimoto teaches the disclosed cell composition can be added to feed ingredients (page 3, first paragraph). Therefore the art is interpreted to teach producing a composition of crushed bacterial cells and “making” a feed composition. Said feed claim 16).

Claim 17 recites a pharmaceutical for plants. The phrase “for plants” does not impart any chemical limitations on a pharmaceutical.  Hashimoto teaches the disclosed cell composition can be added to feed ingredients (page 3, first paragraph). Therefore the art is interpreted to teach producing a composition of crushed bacterial cells and “making” a composition. Said composition is broadly interpreted to read on a pharmaceutical. Therefore claim 17 is included in this rejection as claimed (claim 17).

Claim 18 recites the composition of claim 16 is intended for the recited uses. The recited intended uses do not impart any chemical limitations on the composition rendered obvious by the prior art. Therefore claim 18 is included in this rejection (claim 18).

Claim 19 recites the composition of claim 17 is intended for the recited uses. The recited intended uses do not impart any chemical limitations on the composition rendered obvious by the prior art. Therefore claim 19 is included in this rejection (claim 19).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653